Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 21, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  130627                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 130627
                                                                    COA: 264522
                                                                    Ottawa CC: 04-028191-FC,
  ADRIAN RYANEN SWAIN,                                               04-028175-FC
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 10, 2006
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Ottawa Circuit Court for a
  determination of whether defendant is indigent and, if so, for the appointment of
  appellate counsel, in light of Halbert v Michigan, 545 US ___; 125 S Ct 2582; 162 L Ed
  2d 552 (2005). Appointed counsel may file an application for leave to appeal with the
  Court of Appeals, and/or any appropriate postconviction motions in the trial court, within
  twelve months of the date of the circuit court’s order appointing counsel. See MCR
  7.205(F)(3), MCR 6.311, and MCR 6.429. Counsel may include among the issues raised,
  but is not required to include, those issues raised by defendant in his application for leave
  to appeal to this Court. In all other respects, leave to appeal is DENIED, because we are
  not persuaded that the questions presented should now be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 21, 2006                       _________________________________________
           d0614                                                               Clerk